Per Curiam.

The appellant’s petition does not allege the county in which Woodall died, nor does it allege the county and state in which the body of the deceased is buried. The petition makes n® allegation concerning a death certificate. The petition does not allege that the appellee, county coroner of Ross County, was notified of Woodall’s death.
The petition does not make allegations sufficient to establish the jurisdiction of the appellee, county coroner of Ross County.
The petition on its face does not state a cause of action. The demurrer was well taken and was properly sustained.
The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

Leach, 0’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.*
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.